


Exhibit 10.5
PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of February 23, 2016 (the “Effective Date”), by and among MESIROW REALTY
SALE-LEASEBACK, INC., an Illinois corporation (“Buyer”) and BOB EVANS FARMS,
LLC, a Ohio limited liability company (“Seller”), and BOB EVANS FARMS, INC., a
Delaware corporation (“Lease Guarantor”).
In consideration of the mutual covenants and agreements set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Buyer, Seller and Lease Guarantor
hereby enter into this Agreement and covenant and agree as follows:
1.Definitions.
(a)“Affiliate” means any entity directly or indirectly controlling, controlled
by or under common control with Seller or Lease Guarantor.
(b)“Agent” means any member, shareholder, equity owner, director, manager,
officer, employee, or Affiliate of Seller.
(c)“Aggregate Amount” means the sum of $35,000 multiplied by the number of
Original Locations.
(d)“Appraisals” means appraisals of each of the Locations and the Substitution
Locations to be ordered by Buyer.
(e)“Association Estoppels” means, individually and collectively, if any and as
applicable to a particular Location, the one or more estoppel certificates that
may be requested in writing by Buyer to confirm that each Location and Seller is
in compliance with any and all obligations, covenants, conditions, assessments,
restrictions or regulations created or imposed by any existing declaration of
record, business/owner/condominium/industrial park association, developer
agreement, mutual, shared or common maintenance, access or driveway agreements,
or any other material duties or obligations encumbering such Location or imposed
on the owner of such Location (that benefit other parties or lands/areas outside
of such Location), and the like, if any. The form of said estoppel
certificate(s) shall be reasonably acceptable to Buyer, Seller and Title
Company.
(f)“Bill of Sale and Assignment” means the bill of sale and assignment that
shall be delivered by Seller to Buyer at Closing, and sufficient to transfer all
of Seller’s right, title and interest in and to the Intangible Property free and
clear of all liens, security interests and other encumbrances.
(g)“Building” shall mean the Bob Evans Restaurant building located on each
Location and each Substitution Location.
(h)“Building Systems” means the mechanical, electrical, plumbing, sanitary,
sprinkler, heating, ventilation and air conditioning, security, life-safety,
building management, elevator and other service systems or facilities of the
buildings located on each Location.
(i)“Business Day” or “business day” means any day other than a Saturday, Sunday
or legal holiday under the laws of the United States.
(j)““Close” or “Closing” means the consummation of the transactions contemplated
by this Agreement.
(k)“Closing Date” means April 14, 2016, unless another date is mutually agreed
to by the parties.
(l)“Deed” or “Deeds” means, individually and collectively, as appropriate, the
special warranty deeds (or the equivalent instrument under the laws of the
jurisdiction where each Location is located by which Seller shall warrant title
for matters arising by, through or under Seller), one for each Location,
conveying fee simple marketable title to each Location to Buyer, subject only to
Permitted Encumbrances.



--------------------------------------------------------------------------------




(m)“Due Diligence Documents” means copies of: (i) the Existing Survey Documents
in the possession or control of Seller or any Agent; (ii) the Existing
Environmental Reports in the possession or control of Seller or any Agent;
(iii) the Existing Construction Documents in the possession or control of Seller
or any Agent; (iv) the Warranties; (v) the Tax Information in the possession or
control of Seller or any Agent; (vi) certificates of insurance evidencing types
and amounts of coverage for the Property and liability insurance policies
relating to the Property; and (vii) the Organizational Documents for Seller and
Lease Guarantor.
(n)“Due Diligence Period” means the period commencing on the Effective Date and
expiring at 11:59 p.m. (eastern) on the later of (i)  the date that is twenty
(20) business days after Buyer’s receipt of the last of (A) the Due Diligence
Documents; (B) the Environmental Assessments; (C) the Surveys, and (D) the Title
Commitments, or (ii) the date that is ten (10) business days after Buyer’s
receipt of the last of the Zoning Reports.
(o)“Earnest Money Deposit” means the Initial Deposit and any Additional Deposit
(as each term is defined in Section 3 of this Agreement), together with any
accrued interest thereon.
(p)“Environmental Assessments” means the ASTM Phase I Environmental Site
Assessments that Seller has ordered for each Location and each Substitution
Location. The Environmental Assessments shall be certified to Buyer, the
applicable Landlord, Lender and their respective successors and assigns and be
dated not earlier than December 31, 2015.
(q)“Environmental Laws” shall have the meaning ascribed to such term in the form
of Lease.
(r)“Escrow Agent” means Fidelity National Title, c/o Sherry Phillips, Closing
and Escrow, 4111 Executive Parkway, Suite 304, Westerville, OH 43081-3862,
Phone: (614) 865-1562; Fax (614) 865-1565.
(s)“Excluded Substitute Location” shall have the meaning set forth in Section 4.


(t)“Existing Construction Documents” means copies of all plans and
specifications and site plans and other similar documentation related to the
development, construction, renovation, alteration or improvement of any Location
and each Substitution Location, in Seller’s possession or control, which were
obtained prior to December 16, 2015.
(u)“Existing Environmental Reports” means copies of all environmental, soils or
engineering reports, assessments, studies, test results, notices, agreements and
other similar documentation with respect to each Location and each Substitution
Location, in Seller’s possession or control, which were obtained prior to
December 16, 2015.
(v)“Existing Survey Documents” means copies of all existing surveys, site plans,
or other similar maps of each Location and each Substitution Location, or
portion thereof, in Seller’s possession or control, which were obtained prior to
December 16, 2015.
(w)“Governmental Authority” means any federal, state, county, city, local,
municipal or other governmental, regulatory or administrative agency,
governmental commission, department, board, subdivision, court, tribunal, or
other governmental arbitrator, arbitral body and all of their respective
departments, bureaus, agencies or officers, and any insurance underwriting board
or insurance inspection bureau or any other body exercising similar functions.
(x)“Hazardous Substances” shall have the meaning ascribed to such term in the
form of Lease.
(y)“Inspection Reports” means, collectively, the Environmental Assessments and
the Zoning Reports.
(z)“Intangible Property” means, collectively, (i) all records and files of
Seller relating to the operation, maintenance, improvement and renovation of the
Locations and (ii) all of Seller’s right, title and interest in and to (A) all
architectural and engineering drawings, records, licenses, permits, plans,
approvals and other written authorizations used or useful solely in connection
with the Locations for the use,



--------------------------------------------------------------------------------




operation or ownership of the Locations or any of them, and (B) all Warranties,
to the extent in effect and assignable
(aa)“Landlord” shall have the meaning set forth in Section 18(b), which Landlord
shall be identified by Buyer in writing to Seller within three business (3) days
of the Effective Date.
(ab)“Lease” means each of the Master Lease Agreements to be entered into by
Seller, as tenant, and the applicable Landlord, as landlord, at Closing, dated
as of the Closing Date, and in form and substance as that attached hereto as
Exhibit B. The initial Base Annual Rental under each Lease shall be an amount
equal to 6.65% times the Purchase Price allocated in Exhibit A to the Locations
under each Lease. Each Lease will have no more than 35 Locations and Buyer will
allocate the Locations to the appropriate Lease no later than three (3) Business
Days following the Effective Date.
(ac)“Lease Guaranty” means a lease guaranty of each Lease to be executed by
Lease Guarantor in favor of Landlord at Closing, dated as of the Closing Date,
and in form and substance as that attached hereto as Exhibit D.
(ad)“Legal Requirements” means all laws, ordinances, statutes, rules,
regulations, orders, directions and requirements of all Governmental Authorities
currently in existence or hereafter enacted or rendered and of all other
Governmental Authorities applicable to or claimed to be applicable to any
Location or the business activities conducted thereon or therein.
(ae)“Lender” means the lender, if any, that may provide first mortgage financing
to Buyer in connection with the transaction contemplated under this Agreement,
which Lender, if any, shall be identified by Buyer in writing to Seller within
ten (10) days of the Effective Date.
(af)“Location” means, individually, each of those certain parcels of real
property listed on Exhibit A, attached hereto, together with all buildings,
improvements and fixtures located thereon, now or in the future, and all rights,
privileges, tenements, easements, licenses, hereditaments and appurtenances
belonging or pertaining thereto and any mineral rights or interest pertaining
thereto, but does not include any Substitution Location unless and until a
Substitution Location becomes a Location pursuant to Section 4 hereof. The term
“Location” does not include Seller’s trade fixtures, machinery, and equipment
used in connection with Seller’s business but does include all Building Systems.
(ag)“Memorandum of Lease” means the Memorandum of Lease to be entered into by
the applicable Landlord and Seller at Closing, evidencing the existence of each
Lease and recorded in each county in which a Location under such Lease is
located; the Memorandum of Lease shall be dated as of the Closing Date and be in
form and substance reasonably satisfactory to both Buyer and Seller, but in all
events subject to local recording requirements.
(ah)“Minimum Number of Locations” means 125 minus the sum of (i) the number of
Locations that become Terminated Locations pursuant to Section 6(d), Section 8,
Section 9, Section 10(a) or Section 13, (ii) the number of “Locations” that
become “Terminated Locations” under the Other Purchase Agreement pursuant to
Section 6(d), Section 8, Section 9, Section 10(a) or Section 13 thereof, (iii)
the number of Terminated Locations that are terminated pursuant to Section 4
and/or Section 5 with respect to environmental, zoning, title or survey matters
if there are remaining Substitution Locations and Seller does not offer to
substitute Substitution Locations for such Terminated Locations and (iv) the
number of “Terminated Locations” under the Other Purchase Agreement that are
terminated pursuant to Section 4 and/or Section 5 thereof with respect to
environmental, zoning, title or survey matters if there are remaining
“Substitution Locations” under the Other Purchase Agreement and Seller does not
offer to substitute any such “Substitution Locations” for such “Terminated
Locations”.
(ai)“Monetary Encumbrances” means all mortgages, deeds of trust, mechanics’
liens, security interests, security instruments encumbering any Location,
judgments and other monetary liens and encumbrances affecting title to or
ownership of any Location, including, without limitation, liens for delinquent
real estate taxes and assessments, but excluding, however, liens for taxes and
assessments on any Location not yet due and payable.



--------------------------------------------------------------------------------




(aj)“Organization and Authorization Certificate” means the Organization and
Authorization Certificate to be executed by Seller and Lease Guarantor in favor
of Buyer and each Landlord and by Buyer and each Landlord in favor of Seller and
Lease Guarantor, at Closing, dated as of the Closing Date, and in form and
substance as that attached hereto as Exhibit C subject to reasonable revisions
to reflect their respective Organizational Documents.
(ak)“Organizational Documents” means the articles of incorporation, certificate
of incorporation, trust agreement, charter, bylaws, articles of formation,
certificate of formation, regulations, operating agreement, certificate of
limited partnership, partnership agreement and all other similar documents,
instruments or certificates executed, adopted, or filed in connection with the
creation, formation, or organization of Buyer, each Landlord, Seller and Lease
Guarantor, including any amendments and modifications thereto, together with a
complete list of all officers, directors, shareholders, members, and managers
(excluding, however, the officers, directors, and shareholders of the Lease
Guarantor) of each such entity.
(al)“Original Locations” means (i) the Locations listed as such on Exhibit A
excluding any such Locations that become Terminated Locations and excluding
Substitution Locations that become Locations pursuant to this Agreement and (ii)
“Original Locations” as such term is defined in the Other Purchase Agreement.
(am)“Other Purchase Agreement” means that certain Purchase and Sale Agreement,
dated of even date herewith, between Seller and Other Purchaser pertaining to
the sale by Seller and the purchase by Other Purchaser of restaurant locations.
(an)“Other Purchaser” means National Retail Properties, LP, a Delaware limited
partnership.
(ao)“Permitted Encumbrances” means all of the following: (i) zoning, building
and land use laws, ordinances, rules and regulations applicable to a Location;
(ii) the lien of taxes and assessments on a Location not yet due and payable;
(iii) the rights of Seller, as tenant only, under the applicable Lease; and
(iv) all matters of record which are enumerated in “Schedule B” of the
applicable Title Commitment other than those matters specified in Section 5 that
Seller is obligated to Remove at Closing and those Title Objections which Seller
has elected in writing to Remove as provided in Section 5. Except as expressly
agreed to in writing by Buyer, all Monetary Encumbrances are excluded from the
definition of Permitted Encumbrances.
(ap) “Property” means, collectively, (i) each Location and (ii) the Intangible
Property.
(aq) “Purchase Price” means Thirty-Six Million, Five Hundred Eighty-Nine
Thousand Five Hundred Eighty and No/00 Dollars ($36,589,580.00) in the
aggregate, allocated per Location as shown on Exhibit A, as the same may be
adjusted pursuant to the terms of this Agreement. The Purchase Prices of
individual Locations are listed only to determine the amounts of Transfer Taxes,
determine insurance amounts under the Title Policies and provide a mechanism for
substitution or deletion of Locations prior to Closing. Subject to the terms of
this Agreement, Buyer and Seller intend to buy and sell the Property as a whole
and not individually and the allocated Purchase Prices are not intended to
create separate agreements with respect to the individual Locations.
Furthermore, as between each Landlord and Seller, as Landlord and Tenant under
each Lease, the allocated Purchase Prices shall have no effect following
Closing.
(ar)“Remove” means to release, correct or satisfy or, with Buyer’s prior written
consent which consent shall not be unreasonably withheld, conditioned or
delayed, cause the Title Company to affirmatively insure over (as applicable).
(as)“Section 4 Notice” shall have the meaning set forth in Section 4.
(at)“Substitution Locations” means those seven (7) additional properties
identified as such in Exhibit A attached hereto except that the term
“Substitution Locations” shall not include any Substitution Location that
becomes a “Location” or an “Excluded Substitution Location” pursuant to the
terms of this Agreement or the Other Purchase Agreement.



--------------------------------------------------------------------------------




(au)“Surveys” means the 2011 ALTA/ACSM surveys of each Location and each
Substitution Location dated no earlier than December 31, 2015, containing a
current ALTA/ACSM certification addressed to Buyer, the applicable Landlord,
Title Company, and Lender and including Table A items 1, 2, 3, 4, 6(a), 6(b),
7(a), 8, 9, 10, 11a, 13, 16 and 21. If required by Bock & Clark in order to
complete a particular Zoning Report, Seller will cause the surveyor, if
necessary, to revise the applicable Survey to cover Table A item 7(b)(1).
(av)“Tax Information” means, collectively, copies of: (i) any current betterment
assessments; (ii) any tax abatement, economic incentive, or “PILOT” agreements;
and (iii) complete files on any pending tax appeal proceedings.
(aw)“Terminated Location” shall have the meaning set forth in Section 4.
(ax) “Title Commitments” means the commitments issued by the Title Company to
issue the Title Policies with respect to each Location and each Substitution
Location. The Title Commitments shall be dated no earlier than December 31,
2015.
(ay)“Title Company” means Fidelity National Title, c/o Ray Lewandowski, 4111
Executive Parkway, Suite 304, Westerville, OH 43081-3862, Phone: (614) 865-1562;
Fax (614) 865-1565.
(az)“Title Objections” shall mean any exceptions to coverage for matters set
forth in the Title Commitments, any matters affecting title to the applicable
Locations, and any matters shown on the Surveys thereof, to which Buyer timely
objects in accordance with the terms of Section 5. The failure of any Title
Commitment to include a commitment to issue any of the Endorsements may be
raised by Buyer as a Title Objection.
(ba)“Title Policies” means, collectively, the ALTA Owner’s Policy (6‑17‑06)
Title Policies which shall be issued by the Title Company and reflect that fee
title to each Location is vested of record in the applicable Landlord, subject
only to the Permitted Encumbrances with the “standard exceptions” for survey,
parties in possession and mechanics’ liens deleted, and shall contain the
following endorsements (except for any of the following that are not generally
available under local law or local title insurance procedures) (collectively,
“Endorsements”):
1.
Comprehensive CC&R and Minerals (ALTA 9.2)

2.
Commercial Environmental Protection Line (ALTA 8.2)

3.
Access and Entry (ALTA 17-06)

4.
Utility Access (ALTA 17.2-06)

5.
Single Tax Parcel/Multiple Tax Parcel (ALTA 18.1-06)

6.
Location/Address (ALTA 22-06)

7.
Same as Survey (ALTA 25-06)

8.
Contiguity (ALTA 19-06), if applicable

9.
Deletion of Arbitration

10.
Subdivision (ALTA 26-06)

11.
Electronic Signatures

12.
Recharacterization

13.
At Buyer’s option and sole cost and expense, zoning with parking and loading
(ALTA 3.1).

(bb)“Transfer Taxes” means any and all documentary transfer, stamp, sales, use,
excise, privilege or similar tax, fee or charge of any Governmental Authority
payable in connection with the delivery of any Deed, any Lease, any Memorandum
of Lease, or any other instrument or document provided in or contemplated by
this Agreement or the Exhibits hereto together with interest and penalties, if
any, thereon.
(bc)“Unrecorded Third Party Leases” means unrecorded leases, licenses or other
rights of third parties to erect, maintain and use free standing structures on a
Location other than the Building located thereon, such as billboards, cellular
towers and free-standing ATMs, that are (i) shown on the Survey of such Location
or (ii) listed in Schedule 1 attached hereto.



--------------------------------------------------------------------------------




(bd)“Warranties” means all right, title and interest held by Seller (or any
Affiliate) in and to any and all warranties, indemnities and guaranties, if any,
related to the renovation, construction, replacement, maintenance or ownership
of any Location, including, without limitation, for roof, HVAC and other
structural components and systems.
(be)“Zoning Reports” means the Zoning Reports that Seller has ordered from Bock
& Clark for each Location and each Substitution Location. The Zoning Reports
shall be dated on or after December 31, 2015, and be addressed to Buyer, the
applicable Landlord, Lender, the Title Company and their respective successors
and assigns.
2.Sale-Leaseback Transaction. In accordance with and subject to the terms and
conditions of this Agreement, the following shall occur contemporaneously at
Closing: (a) Seller shall sell and convey to the applicable Landlord, and Buyer
shall cause such Landlord to purchase and accept from Seller, those Locations to
be included in the applicable Lease and the Intangible Property associated
therewith; (b) Buyer shall cause the applicable Landlord to lease to Seller, and
Seller shall accept and take from such Landlord, such Locations and Intangible
Property; and (c) Lease Guarantor shall guarantee the Seller’s obligations as
Tenant under each such Lease in accordance with the terms of the applicable
Lease Guaranty.
3.Earnest Money Deposit. Within three (3) business days after the Effective
Date, Buyer shall deposit One Hundred Eighty-Three Thousand and No/00 Dollars
($183,000.00) with Escrow Agent (the “Initial Deposit”) to be held in escrow
pursuant to the terms of this Agreement. In the event Buyer does not terminate
this Agreement by written notice delivered to Seller prior to the expiration of
the Due Diligence Period, Buyer shall deposit with Escrow Agent an additional
One Hundred Eighty-Three Thousand and No/00 Dollars ($183,000.00) (the
“Additional Deposit”) within three (3) business days after the expiration of the
Due Diligence Period. All interest and other income from time to time earned on
the Earnest Money Deposit shall be earned for the account of Buyer, and shall be
a part of the Earnest Money Deposit. At the Closing, the Earnest Money Deposit
shall be applied as a credit against the Purchase Price.
4.Due Diligence.
(a)Within five (5) Business Days following the Effective Date, Seller will
furnish the Due Diligence Documents to Buyer. Seller shall use commercially
reasonable efforts to furnish to Buyer the Title Commitments, Surveys, Zoning
Reports, and Environmental Assessments for each Location at the earliest
possible date. Buyer shall furnish to Seller copies of the Organizational
Documents of Buyer and Landlord within five (5) business days of the Effective
Date. Buyer shall have the right to terminate this Agreement at any time prior
to the expiration of the Due Diligence Period, for any or no reason at all, upon
written notice to Seller, in which event this Agreement shall be null and void
and of no further force and effect (except for rights and obligations that
survive a termination of this Agreement pursuant to the express terms of this
Agreement) and, notwithstanding anything in this Section 4 of this Agreement to
the contrary, Escrow Agent shall immediately return the Earnest Money Deposit to
Buyer.
(b)If, prior to the end of the Due Diligence Period, Buyer has a commercially
reasonable objection as to a particular Location based upon information
contained in the applicable Zoning Reports and/or Environmental Assessments,
then Buyer shall have the right to terminate this Agreement as to the affected
Location by sending written notice of such termination to Seller which notice
shall identify such objection and the affected Location and provide copies of
relevant documentation supporting such objection (as used in this Agreement each
such written notice to Seller, a “Section 4 Notice”). If pursuant to Section 5,
Buyer desires to terminate this Agreement as to a particular Location, Buyer
shall send a Section 4 Notice to Seller in accordance with the provisions of
Section 5. If prior to Closing, Buyer has a commercially reasonable objection
due to a condition arising under Section 6(d), Section 8, Section 9, Section
10(a), or Section 13, then Buyer shall have the right to terminate this
Agreement as to the affected Location by sending a Section 4 Notice to Seller.
If, prior to a Substitution Location becoming a Location pursuant to Section
4(c) below, Buyer has a commercially reasonable objection to the Substitution
Location such that Buyer would be able to send a Section 4 Notice with respect
to such Substitution Location if the Substitution Location were a Location, then
Buyer shall be entitled to exclude that Substitution Location from the pool of
Substitution



--------------------------------------------------------------------------------




Locations by sending a written notice to Seller to that effect within the time
period prescribed in Section 4(b) or, as applicable, in Section 5, 6(d), 8, 9,
10(a) or 13. Any Substitution Location so excluded shall no longer be a
Substitution Location for purposes of this Section 4 and the definition of
“Minimum Number of Locations” and is referred to as an “Excluded Substitution
Location”. In no event shall Buyer have the right to terminate this Agreement by
reason of title, survey, zoning or environmental matters as to more than 4
Locations (other than any Terminated Location for which a Substitution Location
is substituted pursuant to Section 4(c) below). Buyer and the Other Purchaser
shall have the right, by joint written notice, to Seller to reallocate the
number of Locations that each may terminate for title, survey, zoning or
environmental matters so long as the total number of such terminations under
this Agreement and the Other Purchase Agreement does not exceed 20.
(c)In the event that Buyer terminates this Agreement as to a Location pursuant
to a Section 4 Notice (other than a Section 4 Notice given with reference to
Section 6(d), 10(a) or 13) and Seller offers a specific Substitution Location as
chosen by Seller, (A) this Agreement shall be terminated as to such Location
(each a “Terminated Location”), (B) a Substitution Location as designated by
Seller shall be substituted for such Terminated Location and such Substitution
Location shall be a Location for all purposes of this Agreement (except the
definition of “Original Locations”), (C) the Purchase Price hereunder shall be
adjusted to reflect the difference between the price as shown on Exhibit A for
each such Terminated Location and the price as shown on Exhibit A for the
corresponding Substitution Location, and (D) this Agreement shall otherwise
remain in full force and effect.
(d)In the event (A) Buyer terminates this Agreement as to a Location pursuant to
a Section 4 Notice (other than a Section 4 Notice given with reference to
Section 6(d), 10(a) or 13) and there are no remaining Substitution Locations or
Seller fails to offer a Substitution Location with five (5) Business Days
following such termination or (B) Buyer terminates this Agreement as to a
Location pursuant to a Section 4 Notice given with reference to Section 6(d),
10(a) or 13, then (1)  this Agreement shall be terminated as to such Terminated
Location, (2) the Purchase Price shall be reduced by an amount equal to the
price set forth on Exhibit A for such Terminated Location and (3) this Agreement
shall otherwise remain in full force and effect.
(e)Notwithstanding anything contained herein to the contrary, in the event that
the total number of Locations that are sold pursuant to this Agreement plus the
number of Locations sold pursuant to the Other Purchase Agreement is less than
145, then, upon the request of Seller following Closing, Buyer shall negotiate
in good faith with Seller in order to enter into an agreement substantially
similar to this Agreement to effectuate the purchase, sale and leaseback of
alternate locations, as determined by Seller, equal to up to the number of
Locations not so purchased pursuant to this Agreement, such agreement to
contain, inter alia, due diligence provisions comparable to this Agreement and
purchase price and rent as the parties may then agree. The immediately preceding
sentence is a statement of intent and shall not be binding on the parties.
(f)At all times prior to Closing, Buyer, Lender and their respective agents and
independent contractors shall, upon reasonable notice to Seller (including the
purpose of the entry), have the right to enter upon each Location and
Substitution Location, at their own risk and at times acceptable to Seller which
do not interrupt normal business operations, to inspect the Location and conduct
such due diligence investigations as Buyer deems necessary. Seller agrees to
provide access to all parts of each Location and Substitution Location and
cooperate with such inspections and investigations in any way reasonably
requested by Buyer, provided however, neither Buyer, Lender nor their agents or
independent contractors shall communicate with any of Seller’s employees at any
Location or Substitution Location. Notwithstanding the foregoing, Buyer, Lender
and their respective agents and independent contractors shall not conduct any
invasive testing without the prior written consent of Seller. Buyer agrees to
repair any damage and to indemnify and hold Seller harmless from and against any
loss, liability, mechanics’ lien, cost, damage, expense, claim or judgment
incurred or suffered by Seller arising out of or related to such investigations
of the Locations and Substitution Locations by Buyer; excluding, however, any
loss, liability, cost, damage, expense, claim or judgment



--------------------------------------------------------------------------------




resulting from any unfavorable test result or the discovery of any undesirable
existing condition on, in, under or about any Location or Substitution Location,
such exclusion including, without limitation, any loss resulting from any
decrease in the fair market value of all or any of the Locations and
Substitution Locations or the inability of Seller to market any or all of the
Locations and Substitution Locations due to any such discovery or unfavorable
test result. Buyer, Lender and their respective agents and independent
contractors shall provide proof of insurance reasonably satisfactory to Seller
prior to entry to inspect any Location or Substitution Location. Any provision
of this Agreement to the contrary notwithstanding, the repair and
indemnification obligation of Buyer under this Section 4 shall survive Closing
and the transfer of title or any earlier termination of this Agreement.
5.Title.
(a)Prior to the expiration of the Due Diligence Period, Buyer will give Seller
written notice of any Title Objections as to each Location. Title Objections as
to different Locations may be given by Buyer in one or more notices. Seller will
then respond to Buyer in writing within ten (10) business days after receipt of
each of Buyer’s notices of Title Objections indicating whether Seller elects to
Remove the same. Failure of Seller to notify Buyer in writing within such ten
(10) business day period shall be deemed an election by Seller not to Remove
such Title Objections. If Seller elects not to Remove one or more Title
Objections as to a particular Location, then Buyer may either (i) send a
Section 4 Notice to Seller with respect to such Location in which event the
applicable provisions of Section 4 shall control or (ii) waive such Title
Objections as to such Location. Failure of Buyer to send a Section 4 Notice to
Seller as to such Location on or before the date that is five (5) business days
after Buyer’s receipt of Seller’s response (or, in the absence of a Seller
response, failure of Buyer to send a Section 4 Notice to Seller as to such
Location on or before expiration of five (5) business days after the period in
which Seller is permitted to respond pursuant to this Section 5(a)) shall be
deemed an election by Buyer to waive such Title Objections as to such Location.
Any such Title Objection so waived by Buyer shall be deemed to constitute a
Permitted Encumbrance, and the Closing shall occur as herein provided without
any reduction of or credit against the Purchase Price with respect to such Title
Objection. For purposes of this Section 5(a), the term “Location” shall include
each Substitution Location so that the process with respect to Buyer’s Title
Objections regarding Substitution Locations will proceed simultaneously with the
process with respect to Buyer’s Title Objections regarding Locations generally,
provided, however, a Substitution Location may not be the subject of a Section 4
Notice unless and until the Substitution Location becomes a Location pursuant to
Section 4.
(b)Notwithstanding anything in this Agreement to the contrary, Seller shall be
obligated to Remove at Closing, to Title Company’s reasonable satisfaction, all
Monetary Encumbrances regardless of whether Buyer objects to any Monetary
Encumbrances in its Title Objections. Seller will also be responsible to use
commercially reasonable efforts to satisfy all requirements in Section 1 of
Schedule B of the Title Commitments that require action by Seller regardless of
whether Buyer makes reference to any such Seller requirements in its Title
Objections. Seller shall, at Closing, Remove or cause to be Removed (i) any
Title Objections which Seller elected in writing to Remove as provided above and
(ii) all Monetary Encumbrances.
(c)Notwithstanding anything in this Agreement to the contrary, Buyer reserves
the right during the Due Diligence Period to review and approve all liens,
encumbrances, easements, covenants, conditions, restrictions and reservations
affecting title to each Location, whether or not a matter of public record. If
any of the same are first disclosed to or discovered after Buyer’s receipt of
the Title Commitments, then Seller shall afford Buyer the opportunity to review
and object to the same as provided by this Section 5. No Title Objection may be
insured over or Removed of record by indemnification or similar arrangement with
the Title Company without Buyer’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed.
(d)At Closing, the Title Company will issue the Title Policies to Buyer insuring
that fee simple title to each Location is vested in Buyer subject only to the
Permitted Encumbrances.
6.Representations and Warranties.



--------------------------------------------------------------------------------




(a)Buyer, Seller and Lease Guarantor each represents and warrants to the others
that: (i) it is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization or incorporation, and is duly licensed
and qualified to transact business in and in good standing as a foreign entity
in each jurisdiction wherein the nature of the business transacted by it or the
nature of the property owned or leased by it makes such licensing or
qualification necessary; (ii) all necessary action has been taken by it to
authorize the execution, delivery and performance of this Agreement, and this
Agreement is the legal, valid and binding obligation of it, enforceable against
it in accordance with its terms, subject to bankruptcy, insolvency and other
laws of general application affecting the rights of creditors and subject to the
effect of general principles of equity, regardless of whether enforcement is
sought in a proceeding at law or in equity; (iii) neither the entering into of
this Agreement nor the consummation of the transactions contemplated by this
Agreement will constitute or result in a violation or breach of any contract or
any other instrument or agreement to which it or its assets may be subject to or
bound; (iv) neither the entering into of this Agreement nor the consummation of
the transactions contemplated by this Agreement will constitute a violation or
breach by it of any judgment, order, writ, injunction or decree issued against
or imposed upon it or will result in a violation of any applicable law, order,
rule or regulation of any duly constituted Governmental Authority; and (v) no
bankruptcy, insolvency, rearrangement or similar action or proceeding, whether
voluntary or involuntary, is pending or, to its knowledge, threatened against
it, nor has it any intention of filing or commencing any such action or
proceeding.
(b)Seller represents and warrants to Buyer that: (i)  each Location is owned in
fee simple by Seller; (ii) each Location is operated by Seller and is not
subject to a sublease; (iii) except for (A) matters of record listed in the
applicable Title Commitment; (B) items shown on the applicable Survey; or (C)
rights of third parties under Unrecorded Third Party Leases which rights (x) do
not interfere with Seller’s ability to operate its business, (y) will terminate
prior to the expiration of the Initial Term (as defined in the form of Lease)
and (z) do not pertain to any portion of the interior or exterior of the
Building on the subject Location, no party has any lease, license, or other
right to a use, occupancy or possession of any Location or any portion thereof,
and no adverse or other parties are in possession of any Location, or any
portion thereof; (iv) except for matters listed in the applicable Title
Commitment, no party has any purchase right, right of first offer, right of
first refusal or other right or interest relating to the ownership of any
Location, or any portion thereof; (v) to Seller’s knowledge, each Location, the
use of each Location, and all current operations of each Location are in
compliance with Legal Requirements in all material respects, and it has not
received any written notice to the contrary; (vi) to Seller’s knowledge, all
material permits, licenses or similar authorizations required to occupy and
operate each Location with respect to its current use and in compliance with
Legal Requirements have been obtained and are in full force and effect; (vii)
except as expressly listed on Schedule 2 attached hereto, Seller has not
received a written notice of and has no knowledge of any pending or contemplated
condemnation action with respect to any Location or any improvements located
thereon, or its means of ingress and egress; (viii) no litigation, action, or
proceeding before any Governmental Authority is instituted or pending involving
any Location that would prevent or impair Seller from complying with its
obligations hereunder or under any Lease or that would question the validity or
enforceability of this Agreement or any action to be taken by Seller as part of
the transaction contemplated by this Agreement, except as has been expressly
listed on Schedule 3 attached hereto or as listed in the applicable Title
Commitment, (ix) Seller is not a “foreign person” as defined in Internal Revenue
Code Section 1445 and any related regulations and Buyer will have no duty to
collect withholding taxes for it at Closing pursuant to the Foreign Investors
Real Property Tax Act of 1980, as amended; (x) except as set forth in the Title
Commitments, no written commitments to or agreements with any third party or
Governmental Authority affect any Location which would be binding on Buyer after
Closing; (xi) there are no delinquent bills for labor performed or materials
furnished to or for the benefit of any Location for the period prior to the date
of Closing and there are no mechanic’s liens or materialmen’s liens (whether or
not perfected) on or affecting any Location except as set forth in the Title
Commitments; (xii) except as expressly set forth in the existing Environmental
Reports or the Environment Assessments, there are no underground storage tanks



--------------------------------------------------------------------------------




at any Location; (xiii) except as expressly set forth in the Existing
Environmental Reports or the Environmental Assessments, no Location is subject
to any environmental liens or active remediation; (xiv) to Seller’s knowledge,
and without further inquiry, except as set forth in the Existing Environmental
Reports or the Environmental Assessments, there are no Hazardous Substances
used, handled, disposed of or otherwise released in, on, under, from or about
any Location in violation of Environmental Law; (xv) all of the Due Diligence
Documents have been delivered to Buyer, none of which have been edited or
altered by Seller, and, to Seller’s knowledge, without further inquiry, none are
inaccurate or misleading in any material respect, and (xvi) no unrepaired or
unrestored casualty in excess of $200,000 has occurred at any Location. Seller
shall use diligent efforts prior to Closing to repair and restore all unrepaired
and unrestored casualties to the Properties that have occurred prior to the
Effective Date or occur prior to Closing. For purposes of this Section 6,
Section 7(a) and Section 10(a) only, “material” means, with respect to any
matter the remediation, resolution or compliance of which would exceed $100,000
per Location, or the Aggregate Amount with respect to all Locations, or would
interfere with Seller’s ability to operate its business at such Location, except
that, with respect to any litigation, action or proceeding, “material” means any
litigation, action or proceeding that (i) seeks damages in excess of $100,000
with respect to any single Location or in excess of the Aggregate Amount with
respect to all Locations or (ii) if resolved adversely to Seller, would either
(1) impair the fair market value of a Location by $100,000 or more or would
impair the fair market value of all Locations by the Aggregate Amount or more
(in each case, as such fair market value would be determined independent of the
existence of any Lease) or (2) interfere with Seller’s ability to operate its
business at such Location provided that (A) alleged non-compliance by Seller
with Legal Requirements asserted by a Governmental Authority in any such
litigation, action or other proceeding shall be deemed “material” and (B)
“material” shall not include any tort claim that has been tendered to and
accepted by Seller’s insurance company provided that the claim does not exceed
Seller’s applicable insurance coverage. Seller shall deliver a copy of each
Unrecorded Third Party Lease to Buyer as soon as reasonably practicable but in
no event later than ten (10) Business Days following the delivery of the
applicable Survey showing the existence of the pertinent structure. Seller
acknowledges that Buyer may include any Unrecorded Third Party Lease in Seller’s
Title Objections if such Unrecorded Third Party Lease is not acceptable to Buyer
in the exercise of Buyer’s commercially reasonable discretion.
(c)The representations and warranties made by one party in favor of another
party are made as of the Effective Date and will be deemed to be remade as of
the Closing Date and are a requirement of Closing.
(d)(i)    Notwithstanding any contrary provision of this Agreement, if Buyer,
Seller or Lease Guarantor becomes aware between the Effective Date of this
Agreement and the Closing Date of any matters that make any of Seller’s or Lease
Guarantor’s respective representations or warranties untrue in any material
respect, Seller, Lease Guarantor or Buyer, as applicable, shall promptly
disclose such matters to the others in a written notice that specifically
references this Section 6(d) and Seller or Lease Guarantor shall have fifteen
(15) days to cure such representations or warranties. In the event that Seller,
Lease Guarantor or Buyer so discloses any such matters and Seller or Lease
Guarantor does not cure them during such fifteen (15) day period, Buyer shall
have the right, in its sole discretion, by written notice to Seller and Lease
Guarantor on or before the Closing Date, to: (A) as to those representation and
warranties made in Section 6(b), terminate this Agreement as to the affected
Location, in which event the applicable provisions of Section 4 shall control,
(B) as to those representations and warranties made by Seller and Lease
Guarantor in Section 6(a), terminate this Agreement in its entirety, whereupon
(x) Escrow Agent shall return the Earnest Money Deposit to Buyer, and (y) except
for those provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement; (C) if applicable, exercise Buyer’s
remedy pursuant to Section 13 below; (D) request that Seller or Lease Guarantor,
as applicable, cure such breach as a condition to Closing; provided, however,
that Seller or Lease Guarantor, as applicable, shall be under no obligation to
cure such breach if it is unable or unwilling to cure such breach on or before
the Closing Date; or (E) waive such matters and consummate the



--------------------------------------------------------------------------------




transactions contemplated by this Agreement without reduction of the Purchase
Price in accordance with the terms of this Agreement, in which case the
applicable representation or warranty shall be deemed updated to include such
information and Buyer shall have no further right as a result thereof. The
failure of Buyer to exercise a right provided by the foregoing clauses (A), (B),
(C) or (D) within five (5) business days of the receipt of the notice provided
by Seller or Lease Guarantor, as applicable, shall be deemed an election by
Buyer to proceed to Closing under clause (E).
(i)If Buyer elects to request that Seller or Lease Guarantor cure such breach in
accordance with subsection (D) above and Seller or Lease Guarantor, as
applicable, is unable or unwilling to cure such breach on or before the Closing
Date, Buyer shall then have the right, in its sole discretion, by written notice
to Seller and Lease Guarantor, to elect to proceed in accordance with subsection
(A), (B), (C) or (E) above.
(ii)Notwithstanding any contrary provision of this Agreement, if Buyer, Seller
or Lease Guarantor becomes aware between the Effective Date of this Agreement
and the Closing Date of any matters that make any of Buyer’s representations or
warranties untrue in any material respect, Buyer, Seller, or Lease Guarantor
shall promptly disclose such matters to the others in a written notice that
specifically references this Section 6 (e) and Buyer shall have fifteen (15)
days to cure such representations or warranties. In the event Buyer so discloses
such matters and Buyer does not cure them during such fifteen (15) day period,
Seller shall have the right, in its sole discretion, by written notice to Buyer
on or before the Closing Date, to: (A) terminate this Agreement, whereupon (x)
Escrow Agent shall disburse the Earnest Money Deposit to Seller, and (y) except
for those provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party shall have any other or further rights
or obligations under this Agreement; (B) if applicable, exercise Seller’s remedy
pursuant to Section 12 below; (C) request that Buyer cure such breach as a
condition to Closing; provided, however, that Buyer shall be under no obligation
to cure such breach if it is unable to cure such breach on or before the Closing
Date; and/or (D) waive such matters and to consummate the transactions
contemplated by this Agreement without reduction of the Purchase Price in
accordance with the terms of this Agreement, in which case the applicable
representation or warranty shall be deemed updated to include such information
and Seller shall have no further right to terminate this Agreement as a result
thereof.  The failure of Seller to exercise a right provided by the foregoing
clauses (A), (B) or (C) within five (5) business days of the receipt of the
notice provided by Buyer shall be deemed an election by Seller to terminate this
Agreement.
1.Covenants.
(a)Affirmative. From and including the Effective Date until Closing or the
earlier termination of this Agreement, Seller shall: (i) maintain, repair and
keep each Location in good condition and repair in the ordinary course in all
material respects and in material compliance with all Legal Requirements and
matters of record; (ii) maintain the insurance coverage currently in effect for
the Property, or comparable coverage, through the Closing Date; and (iii) give
prompt written notice to Buyer upon: (A) receiving any written notices of
default or any written notices of lawsuits affecting Seller and/or any part of
the Property; (B) receiving any written notices of lawsuits affecting Lease
Guarantor which could reasonably be expected to have a material adverse effect
on Lease Guarantor’s ability to perform its obligations under any Lease
Guaranty; (C) acquiring knowledge of any casualty or condemnation of any part of
any Location, whether actual, or pending; (D) acquiring knowledge of the
presence of any Hazardous Substances in violation of any Environmental Law on,
in, under or about any part of any Location; (E) receiving written notice from a
Governmental Authority of a material violation of any Legal Requirements with
respect to the condition or use of any part of a Location; (F) acquiring
knowledge of the conduct or occurrence of an inspection of any part of a
Location by a Governmental Authority; or (G) acquiring knowledge of any fact or
circumstance that renders (or is likely to render as of the Closing Date) any of
Seller’s or Lease Guarantor’s representations or warranties untrue or inaccurate
in any material respect, or any of the conditions of this Agreement unfulfilled.
Seller shall provide to Buyer, when the results become



--------------------------------------------------------------------------------




available to Seller but in any event prior to five (5) Business Days prior to
the end of the Due Diligence Period, sales and EBITDAR reports for each Location
covering Seller’s fiscal quarter ending January 31, 2016 on a then last 12 month
basis (collectively, the “Interim Financial Reports”).
(b)Negative. From and including the Effective Date until Closing or the earlier
termination of this Agreement, neither Seller nor Lease Guarantor shall do,
cause, permit or authorize any of the following, unless, in each case, Buyer’s
prior written consent has been obtained: (i) enter into any new, or amend any
existing, lease, easement, contract or agreement affecting or encumbering a
Location (or any part thereof); (ii) assign, transfer, convey, hypothecate,
create a security interest in or lien upon, grant any easement or right-of-way,
or otherwise further encumber any part of a Location or any interest therein or
take any other action that would affect the title to any part of a Location as
it exists as of the Effective Date; or (iii) amend or otherwise modify the
Organizational Documents or structure of Seller or Lease Guarantor in a manner
that is adverse to Buyer or the transactions contemplated by this Agreement, any
Lease, or any Lease Guaranty, and provided further that no amendment or
modifications to the Organizational Documents or structure of Seller or Lease
Guarantor shall be made after the date that is five (5) business days prior to
the Closing Date.
(c)Publicity. Buyer, Seller and Lease Guarantor each hereby covenants and agrees
that: (i) prior to Closing, none of Seller, Buyer or Lease Guarantor shall issue
any press release or public statement with respect to any of the transactions
contemplated by this Agreement without the prior consent of the others, except
to the extent required by Legal Requirements, and (ii) after the Closing, any
such press release or public statement issued by Buyer, Seller or Lease
Guarantor shall be subject to the review and approval of the other parties
(which approval shall not be unreasonably withheld, conditioned or delayed),
except to the extent required by Legal Requirements, which obligations under
this clause (ii) shall survive the Closing and the transfer of title to the
Property. If Buyer, Seller or Lease Guarantor is required by Legal Requirements
to issue a press release or public statement, such party shall, at least three
(3) business days prior to the issuance of the same, deliver a copy of the
proposed press release or public statement to the other party for its review.
1.Casualty. Seller agrees to give Buyer prompt notice of any material damage or
destruction of any Location or any portion thereof. In the event that prior to
Closing any part of any Location is destroyed or damaged and the cost to restore
the Location exceeds $250,000, Buyer shall have the right, exercisable by giving
notice to Seller within ten (10) business days after receiving written notice of
such damage or destruction, to either: (a) terminate this Agreement as to the
affected Location, in which event the applicable provisions of Section 4 shall
control; or (b) accept the affected Location in its then condition and to
proceed with the Closing; provided, however, that in the event that Buyer elects
to proceed under clause (b) or if the cost to restore is $250,000 or less, then
any insurance proceeds related to such damage shall be made available to Seller
and Seller shall repair and restore the affected Location to its condition
immediately prior to such damage promptly after Closing in accordance with the
applicable Lease, there shall be no abatement or reduction of Base Annual Rental
under the applicable Lease (as Base Annual Rental is defined in the form of
Lease) and Seller shall not compromise, settle or adjust any claims to such
proceeds without Buyer’s prior written consent. If Buyer exercises its rights
under Subsection 8(b) or if the cost to restore the affected Location is
$250,000 or less, then the immediately preceding sentence shall survive Closing
and the transfer of title as to the affected Location until such affected
Location is repaired and restored.
2.Condemnation. Seller agrees to give Buyer prompt notice of any taking,
condemnation or eminent domain proceeding of any Location or any portion
thereof. In the event that prior to the Closing, all or any portion of any
Location is subject to a taking or a condemnation by public authority and the
portion subject to a taking or a condemnation would, in Buyer’s good faith
opinion, render the Location unusable for Seller’s use thereof or otherwise have
a material adverse impact of the value of such Location, as determined by Buyer
in good faith (each a “Material Taking”), Buyer shall have the right,
exercisable by giving notice to Seller within ten (10) business days after
receiving written notice of such taking or condemnation, to either: (a)
terminate this Agreement as to the affected Location in which event the
applicable



--------------------------------------------------------------------------------




provisions of Section 4 shall control, or (b) accept the affected Location in
its then condition; provided, however, that in the event that Buyer elects to
proceed under clause (b) or if the taking, condemnation or eminent domain
proceeding is not a Material Taking, then any condemnation award related to such
taking shall be handled as provided for in the applicable Lease with respect to
such Location, there shall be no abatement or reduction of Base Annual Rental
under such Lease and Seller shall not compromise, settle or adjust any claims to
such award without Buyer’s prior written consent. If Buyer exercises its rights
under Subsection 9(b) or if the affected Location is not a Material Taking then
the immediately preceding sentence shall survive Closing and the transfer of
title as to the affected Location until the condemnation award for such affected
Location is final.
3.Conditions Precedent to Closing.
(a)Buyer. Unless waived in writing by Buyer, the obligation of Buyer to Close is
subject to the fulfillment of all of the following conditions on or prior to the
Closing Date: (i) the respective representations and warranties made by Seller
and Lease Guarantor in this Agreement shall be true and correct in all material
respects, and all of the terms, provisions, covenants, conditions, agreements
and obligations required to be performed by Seller and Lease Guarantor under
this Agreement shall have been performed, met or complied with in all material
respects; (ii) Seller and Lease Guarantor shall have delivered their respective
Closing documents pursuant to Section 11(c) and Section 11(d) of this Agreement;
(iii) there shall be no action or proceeding, instituted, or pending in writing
against or involving Seller, Lease Guarantor or any Location before any
Governmental Authority that (A) could reasonably be expected to have a material
adverse impact on (1) Seller’s ability to Close, or (2) the value of any
Location or (B) would constitute a default under a Lease or a Lease Guaranty;
(iv) the financial condition of either Seller or Lease Guarantor shall not have
materially deteriorated on or after the date that is two business days prior to
the end of the Due Diligence Period from the financial condition thereof
disclosed in the Interim Financial Reports delivered to Buyer prior to such
date; (v) Seller shall have delivered to Buyer, Landlord and Lender copies of
all Association Estoppels if any were requested in Buyer’s Title Objections;
(vi) Seller shall have delivered to Buyer insurance certificates confirming
compliance, as of the Closing Date, with the insurance requirements of each
Lease; (vii) all real estate taxes and assessments due and owing for each
Location must be paid in full; and (viii) Title Company shall be irrevocably
committed to issue the Title Policies. In the event any of the conditions in
this Section 10(a) have not been satisfied (or otherwise waived in writing by
Buyer) on or prior to the Closing Date, then Buyer shall have the right, in its
sole discretion, by written notice to Seller, to: (A) terminate this Agreement
as to the affected Location or Locations, in which event the applicable
provisions of Section 4 shall control; (B) as to those conditions that pertain
to Seller or Lease Guarantor generally (that is, excluding conditions that
relate to a particular Location or to the ability of Seller to operate its
business at a particular location) and that are not cured by Seller within five
(5) Business Days following notice thereof from Buyer, terminate this Agreement
at any time by written notice to Seller, whereupon (x) Escrow Agent shall return
the Earnest Money Deposit to Buyer, and (y) except for those provisions of this
Agreement which by their express terms survive the termination of this
Agreement, no party hereto shall have any other or further rights or obligations
under this Agreement; or (C)if applicable, exercise Buyer’s remedy pursuant to
Section 13 below.
(b)Seller. Unless waived in writing by Seller, the obligation of Seller and
Lease Guarantor to Close is subject to the fulfillment of all of the following
conditions on or prior to the Closing Date: (i) the representations and
warranties made by Buyer in this Agreement shall be true and correct in all
material respects, and all of the terms, provisions, covenants, conditions,
agreements and obligations required to be performed by Buyer under this
Agreement shall have been performed, met or complied with in all material
respects; (ii) Buyer shall have delivered its Closing documents and balance of
the Purchase Price pursuant to Section 11(b) of this Agreement; and (iii) the
Other Purchase Agreement shall have simultaneously closed unless the failure to
close is due to Seller’s default thereunder. In the event any of the conditions
in this Section 10(b) have not been satisfied (or otherwise waived in writing by
Seller and Lease Guarantor) on or prior to the Closing Date and the same are not
cured by Buyer within five (5) Business Days following notice



--------------------------------------------------------------------------------




thereof from Seller, Seller and Lease Guarantor shall have the right, in their
sole discretion, to either: (A) terminate this Agreement at any time by written
notice to Buyer, whereupon, (x) Escrow Agent shall pay the Earnest Money Deposit
to Seller and (y) except for those provisions of this Agreement which by their
express terms survive the termination of this Agreement, no party hereto shall
have any other or further rights or obligations under this Agreement; or (B) if
applicable, exercise Seller’s remedy pursuant to Section 12 below.
(c)The cure periods referenced in the foregoing Sections 10(a) and (b) shall run
concurrently with any applicable cure periods set forth in Section 12 and
Section 13.
(d)In the event that, by reason of either (i) a termination of the Other
Purchase Agreement by Seller by reason of a default by Other Purchaser
thereunder or (ii) a termination of the Other Purchase Agreement by the Other
Purchaser pursuant to Section 4(a) thereof, the total number of remaining
Locations under this Agreement is less than the Minimum Number of Locations,
Seller, at Seller’s sole option, may terminate this Agreement by written notice
to Buyer, whereupon the Earnest Money Deposit shall be returned to the Buyer and
the parties shall have no further obligation to one another hereunder.
4.Closing.
(a)Generally. Closing shall occur on or before the Closing Date in mail away
format (the parties will not be present at Closing) with immediately available
funds and Closing documents delivered to Escrow Agent, in escrow, on or before
the Closing Date. Escrow Agent shall serve as the closing agent and shall be
responsible for preparing the closing statement, the Deeds and customary
transfer documents in accordance with and subject to the terms and conditions of
this Agreement.
(b)Buyer Closing Documents. Buyer shall deliver to Escrow Agent on or before the
Closing Date: (i) a counterpart of the closing statement executed by Buyer;
(ii) duplicate originals of each Lease executed by the applicable Landlord;
(iii) one original Memorandum of Lease for each Location executed by the
applicable Landlord; (iv) an original Organization and Authorization Certificate
executed by Buyer; (v) any other documents, instruments or agreements called for
under this Agreement or applicable Legal Requirements, which have not previously
been delivered or which are reasonably necessary to Close; and (vi) the balance
of the Purchase Price and all other funds due and owing from Buyer to Seller,
after all applicable credits, adjustments and prorations called for under this
Agreement.
(c)Seller Closing Documents. Seller shall deliver to Escrow Agent on or before
the Closing Date: (i) a counterpart of the closing statement executed by Seller;
(ii) one original Deed for each Location executed by Seller in favor of the
applicable Landlord; (iii) duplicate originals of each Lease executed by Seller;
(iv) one original Memorandum of Lease for each Location executed by Seller; (v)
an original Organization and Authorization Certificate executed by Seller; (vi)
an original Bill of Sale and Assignment executed by Seller in favor of each
Landlord; (vii) a Title Affidavit with respect to each Location in favor of
Buyer confirming Seller’s knowledge with respect to certain title matters, in
form and substance reasonably satisfactory to Buyer, executed by Seller; (viii)
a subordination, non-disturbance and attornment agreement with Lender and an
estoppel certificate in favor of Buyer, the applicable Landlord, Lender and
their respective successors and assigns with respect to each Lease in the forms
contemplated by such Lease; and (ix) any other documents, instruments,
agreements or curatives called for under this Agreement or applicable Legal
Requirements, which have not previously been delivered or which are reasonably
necessary to Close, including, without limitation, such affidavits as the Title
Company may reasonably require in order to issue, without additional charge, the
Title Policies.
(d)Lease Guarantor Closing Documents. Lease Guarantor shall deliver to Escrow
Agent on or before the Closing Date: (i) a counterpart of the closing statement
executed by Lease Guarantor; (ii) an original Lease Guaranty executed by Lease
Guarantor with respect to each Lease; (iii) an original Organization and
Authorization Certificate executed by Lease Guarantor; and (iv) any other
documents, instrument or agreements called for under this Agreement or
applicable Legal Requirements, which have not previously been delivered or which
are reasonably necessary to Close.
(e)Costs.
(i)Seller shall be responsible for: (A) the cost to record the Deeds;



--------------------------------------------------------------------------------




(ii) (B) the actual costs incurred by the Title Company in preparing the Title
Commitments; (C)  the costs, including premiums, charged for the Title Policies,
and to issue the Endorsements (other than any zoning endorsements); (D) Escrow
Agent’s closing fee; (E) any and all Transfer Taxes (regardless of the party
responsible for any such tax under applicable Legal Requirements); (F) the cost
to record each Memorandum of Lease (including any taxes associated therewith);
(G) the cost of any charges to Remove all liens, encumbrances and other
exceptions to coverage required to be removed by this Agreement including,
without limitation, the cost to record applicable curative documents; and (H)
the cost of the Surveys, Inspection Reports, and Appraisals (collectively, the
“Transaction Costs”). Buyer shall be responsible for the costs related to any
loan policies of title insurance and any endorsements required therewith.
(iii)Except as otherwise provided in Section 13 or Section 16, Buyer, Seller and
Lease Guarantor shall pay for their own legal fees. Any and all other closing
costs not specifically addressed in this Section 11(e) shall be paid in
accordance with the customs and practices of the jurisdiction where each
Location is located, with Seller also being responsible for all such costs
customarily paid by tenants in similar transactions.
(a)Prorations and Apportionments. As set forth in each Lease, Seller will be
responsible for the payment of all utilities, taxes, assessments, charges and
costs of every kind and nature associated with the operation and use of a
Location. As such, Buyer and Seller shall not adjust, prorate or apportion any
such items at Closing but rather Seller shall continue to be fully responsible
for all such items. Seller shall have no claims against Buyer, and Seller hereby
releases Buyer from and agrees to indemnify and hold Buyer harmless from all
claims and liability with respect to the agreement herein not to make any such
adjustments, prorations and apportionments.
(b)Rent. The first partial payment of Base Monthly Rental (as defined in each
Lease) under each Lease shall be made by Seller at Closing and shall be prorated
to cover the period from and including the Closing Date through and including
the last day of the calendar month in which the Closing occurs. In the event the
Closing occurs after the 25th day of the month, Seller shall also pay at Closing
the full payment of Base Monthly Rental due under each Lease for the month
following the month of Closing.
(c)Application of Proceeds. If there shall be any Monetary Encumbrances that
Seller is obligated to pay and discharge in whole or part at Closing, Title
Company may use the net proceeds due Seller at Closing to release and discharge
the same, and Seller shall satisfy Title Company’s reasonable requirements with
respect to the delivery of documents necessary for Title Company to issue the
Title Policies without exception for such Monetary Encumbrances, including,
without limitation, payment of the cost of recording or filing said instruments
which shall be deducted from the balance of the Purchase Price payable to Seller
at Closing.
(d)Possession and Condition. At Closing, Seller shall deliver to Buyer full
possession and occupancy of the Locations on which Buyer and Seller closed free
from all claims of occupancy or use of any kind whatsoever, except for Permitted
Encumbrances and Seller’s right to occupy and use the same pursuant to the terms
of the applicable Lease. Buyer acknowledges and agrees that the Locations are
being purchased by Buyer in an “AS IS” and “WHERE IS” condition. Seller and
Lease Guarantor acknowledge and agree that the Locations are being leased to
Seller in an “AS IS” and “WHERE IS” condition. Buyer, the applicable Landlord
and Seller shall accept the Locations at the time of Closing in the same
condition as the Locations are in as of the Effective Date, as such condition
shall have changed by reason of ordinary wear and tear.
(e)Broker’s Fees. Buyer, Seller and Lease Guarantor each represents and warrants
to the others that there are no fees or commissions due as a result of their
employment of any broker, except that JP Morgan, Quantum Global, LLC and
Franchise Capital Advisors (collectively, the “Broker”) are acting as Seller’s
agents and shall be compensated at Closing by Seller pursuant to a separate
written agreement. Seller and Lease Guarantor shall indemnify and hold Buyer
harmless from all claims and expenses of Broker in connection with this
Agreement. Buyer, Seller and Lease Guarantor each agree to indemnify and hold
the



--------------------------------------------------------------------------------




others harmless for any and all claims and expenses, including legal fees, if
any fees or commission is determined to be due by reason of employment of a
broker other than the Broker. The terms of this Section 11(j) shall survive
Closing and the transfer of title or the earlier termination of this Agreement.
(f)Tax Deferred Exchange. Buyer and Seller agree to cooperate with each other in
effecting for the benefit of either party a tax deferred exchange pursuant to
Section 1031 of the United States Internal Revenue Code and similar provisions
of applicable state law; provided that: (i) neither party shall be obligated to
delay the Closing; and (ii) neither party shall be obligated to execute any
note, contract, deed or other document not otherwise expressly provided for in
this Agreement providing for any personal liability, nor shall either party be
obligated to take title to any property other than the Locations as otherwise
contemplated in this Agreement or incur additional expense for the benefit of
the other party. Each party shall indemnify and hold the other harmless against
any liability arising or is claimed to have arisen on account of any exchange
proceeding which is initiated on behalf of the indemnifying party. The terms of
this Section 11(k) shall survive Closing and the transfer of title.
1.Default by Buyer; Liquidated Damages. Prior to Closing, provided that Seller
and Lease Guarantor are both ready, willing and able to Close and also that
neither Seller nor Lease Guarantor is in material default of this Agreement,
then, if any of Buyer’s representations and warranties in this Agreement prove
to be untrue in any material respect, or if Buyer materially defaults in the
performance of its obligations under this Agreement at any time after the
expiration of the Due Diligence Period, and Buyer fails to cure such default or
breach within five (5) business days after Seller or Lease Guarantor have
provided written notice of such default to Buyer, the parties agree that Seller
and Lease Guarantor may, as their sole and exclusive remedy, terminate this
Agreement upon written notice delivered to Buyer and in which event the Escrow
Agent shall immediately pay to the Seller the Earnest Money Deposit. The parties
agree that (i) the amount of the Earnest Money Deposit is a reasonable sum
considering all of the circumstances existing on the date of this Agreement,
including the relationship of its amount to the range of harm to Seller and
Lease Guarantor that reasonably could be anticipated, and the anticipation that
proving actual damages would be costly, impracticable and extremely difficult,
and (ii) retention of the Earnest Money Deposit by Seller and Lease Guarantor as
liquidated damages is not intended as a forfeiture or penalty, but instead is
intended to constitute liquidated damages to Seller and Lease Guarantor. Receipt
by Seller and Lease Guarantor of the Earnest Money Deposit as liquidated damages
as set forth above shall not prohibit Seller from enforcing its indemnification
rights under Section 4 against Buyer.
2.Default by Seller and/or Lease Guarantor; Liquidated Damages. Prior to
Closing, provided that Buyer is ready, willing and able to Close and also that
Buyer is not in material default of this Agreement, then if at that time, any of
Seller’s or Lease Guarantor’s representations and warranties in this Agreement
prove to be untrue in any material respect, or if Seller or Lease Guarantor
otherwise materially defaults in the performance of any of their respective
obligations under this Agreement with respect to one or more Locations and
Seller or Lease Guarantor fails, within five (5) business days after Buyer has
provided written notice of such default to Seller, to cure such default, Buyer
may, by written notice to Seller prior to Closing, as its sole remedy with
respect to such default, elect one of the following, as applicable:
(1)
Terminate this Agreement by written notice to Seller as to any such Locations as
to which the default is not the result of any intentional act or omission of
Seller or Lease Guarantor in which event the provisions of Section 4 shall
control except that Seller shall reimburse Buyer for all of Buyer’s customary
and reasonable third party out-of-pocket costs and other expenses relating to
Buyer’s due diligence in respect of such Terminated Locations (including
reasonable attorneys’ fees) and, if applicable, Buyer shall also have the remedy
set forth in clause (3) below;

(2)
If the default is the result of one or more intentional acts or omissions of
Seller or Lease Guarantor, terminate this Agreement upon written notice
delivered to Seller in which event:

(a)
Escrow Agent shall immediately refund the Earnest Money Deposit to Buyer;

(b)
Seller shall (i) reimburse Buyer for all of Buyer’s customary and reasonable
third party out-of-pocket costs and other expenses relating to Buyer’s due
diligence in respect of the




--------------------------------------------------------------------------------




transaction contemplated by this Agreement (including reasonable attorneys’
fees), (ii) reimburse Buyer for reasonable and customary breakage costs, loan
deposits and loan fees and (iii) pay the Transaction Costs, if earned and
unpaid, provided however, that the total of all amounts paid by Seller under the
foregoing clauses (i) and (ii) shall not exceed $ 366,000; and
(c)
If such default by Seller or Lease Guarantor occurs prior to the date upon which
Buyer makes the Additional Deposit following the end of the Due Diligence
Period, Seller agrees (as a covenant that will survive such termination) that it
shall not, within nine (9) months from the Effective Date transfer, directly or
indirectly, or permit the transfer, directly or indirectly, of more than 20
Original Locations to any person or persons other than (1) an Affiliate that
exists on the Effective Date or any subsequently created subsidiary of any such
Affiliate (each an “Existing Affiliate Transferee”), provided that in the case
of such transfer to an Existing Affiliate Transferee, such transferee shall not
make a further transfer in violation of this clause (c), (2) pursuant to order
of a Governmental Authority, (3) a charitable organization, (4) Buyer or (5) a
Landlord. For purposes of this clause (c), a “transfer” shall include any merger
or other reorganization, or the sale of assets of Seller, Lease Guarantor or
Existing Affiliate Transferee that results in more than 20 Original Locations
being owned, directly or indirectly, by another person or entity. For purposes
of this Section 13(c), “transfer” shall not include subjecting a Location to a
mortgage or a deed of trust. In the event of a breach by Seller of this Section
13(c), Seller shall pay to Buyer the amount of $549,000.00 as liquidated damages
for such breach. The parties agree that (i) the amount of the liquidated damages
is a reasonable sum considering all of the circumstances existing on the date of
this Agreement, including the relationship of its amount to the range of harm to
Buyer that reasonably could be anticipated, and the anticipation that proving
actual damages would be costly, impracticable and extremely difficult, and (ii)
payment to Buyer of such liquidated damages is not intended as a forfeiture or
penalty, but instead is intended to constitute liquidated damages to Buyer; or

(3) If and only if Buyer has made the Additional Deposit following the
expiration of the Due Diligence Period, exercise the remedy of specific
performance.
If a Landlord becomes aware, and Buyer’s knowledge is imputed to each Landlord,
after Closing, that any of Seller’s or Lease Guarantor’s representations and
warranties in this Agreement were untrue in any material respect when made,
subject to the other limitations set forth in Section 6 and elsewhere in this
Agreement, such Landlord shall have the right to pursue any remedies available
at law or in equity for a breach of said representations and warranties;
provided, however, in order for such Landlord to pursue any such remedies, such
Landlord must send notice to Seller of its intent to do so prior to the
expiration of the Survival Period. Such Landlord’s post-Closing rights under
this Section 13 shall be in addition to any of the its rights under its Lease,
and the rights of such Landlord under such Lease for the same or similar
representations and warranties made under such Lease shall not be affected by
the expiration of the Survival Period. The immediately-preceding two sentences
of this Section 13 shall survive Closing and the transfer of title.


3.Disposition of Earnest Money Deposit. In the event Escrow Agent is instructed
by Buyer to return the Earnest Money Deposit to Buyer, or Escrow Agent otherwise
intends to disburse or return all or any portion of the Earnest Money Deposit to
Buyer based on Escrow Agent’s interpretation of this Agreement or otherwise,
before making any such return or disbursement, Escrow Agent shall notify Seller
of Buyer’s demand or Escrow Agent’s intention, and, unless Escrow Agent receives
written objection from Seller within five (5) business days thereafter stating
that there is a genuine dispute as to who is entitled to the Earnest Money
Deposit and describing the basis of Seller’s



--------------------------------------------------------------------------------




objection, then Escrow Agent shall return the Earnest Money Deposit to Buyer. If
Escrow Agent receives a written objection from Seller within said 5-business day
period, Escrow Agent shall not return or disburse all or any portion of the
Earnest Money Deposit to Buyer. In the event Escrow Agent is instructed by
Seller to release the Earnest Money Deposit to Seller, or Escrow Agent otherwise
intends to disburse all or any portion of the Earnest Money Deposit to Seller
based on Escrow Agent’s interpretation of this Agreement or otherwise, before
making any such disbursement, Escrow Agent shall notify Buyer of Seller’s demand
or Escrow Agent’s intention, and, unless Escrow Agent receives written objection
from Buyer within five (5) business days thereafter stating that there is a
genuine dispute as to who is entitled to the Earnest Money Deposit and
describing the basis of Buyer’s objection, Escrow Agent shall release and
disburse the Earnest Money Deposit to Seller. If Escrow Agent receives a written
objection from Buyer within said 5-business day period, Escrow Agent shall not
release or disburse the Earnest Money Deposit to Seller. Except for the willful
misconduct or gross negligence of Escrow Agent or Escrow Agent’s default of its
obligations under this Agreement, Escrow Agent shall have no liability to either
Buyer or Seller in acting or refraining from acting hereunder. In the event
there is any dispute as to the proper disbursement of the Earnest Money Deposit,
Escrow Agent shall be entitled to deposit the Earnest Money Deposit with a court
of competent jurisdiction in Franklin County, Ohio, and to interplead each of
Buyer and Seller in an appropriate interpleader action. Escrow Agent shall not
release, return or disburse the Earnest Money Deposit or any portion thereof,
except: (a) in strict compliance with the terms of this Section 14; (b) in
accordance with a joint written direction signed by Seller and Buyer; or (c) in
obedience to a court order issued by a court of competent jurisdiction.
Notwithstanding anything contained in this Section 14 to the contrary, Escrow
Agent shall immediately return the Earnest Money Deposit to Buyer upon receipt
of notice of termination of this Agreement by Buyer at any time prior to the
expiration of the Due Diligence Period and Seller shall have no rights to object
as contemplated in this Section 14.
4.Confidentiality. Buyer, Seller and Lease Guarantor acknowledge that any and
all information that either party has heretofore furnished or hereafter
furnishes to any of the others with respect to the Property, the transactions
contemplated by this Agreement or other non-public proprietary or confidential
information of the parties has been and will be furnished on the condition that
the receiving party maintains the confidentiality thereof until Closing.
Accordingly, prior to Closing, Buyer, Seller and Lease Guarantor shall not
disclose, and shall prohibit their respective agents, consultants, employees,
representatives and any parties identified in clause (i) below (each, a
“Receiving Agent”) from disclosing, to any other person or entity without the
prior written consent of the non-disclosing party: (a) the material terms of
this Agreement; (b) any of the information in respect of the Property,
including, but not limited to, the Due Diligence Documents and any information
heretofore or hereafter obtained by Buyer or its Receiving Agents, consultants
or representatives in connection with Buyer’s due diligence investigations of
the Property; and (c) any other non-public proprietary or confidential
information of the disclosing party. In the event the Closing does not occur or
this Agreement is terminated, each party shall, upon request from the other,
promptly return to the other all documents containing any of such information
without retaining any copy thereof or extract therefrom except as provided in
this Section 15. Notwithstanding anything to the contrary hereinabove set forth,
either party may disclose such information (i) on a need-to-know basis to the
Title Company, to receiving party’s agents, employees, consultants, managers,
investors, lenders, accountants, attorneys and contractors, to its potential
lenders and subsequent purchasers, and to members of professional firms serving
it or its potential lenders and (ii) as may be necessary to comply with
applicable Legal Requirements or a court order. Notwithstanding the foregoing,
the foregoing confidentiality obligation shall not apply to any such information
that (1) is or becomes generally available to the public other than as a result
of a breach of this Agreement; (2) is obtained by receiving party or its
Receiving Agents on a non-confidential basis from a third-party that, to
receiving party’s knowledge, was not legally or contractually restricted from
disclosing such information; (3) was in receiving party’s or its Receiving
Agents’ possession prior to disclosing party’s



--------------------------------------------------------------------------------




disclosure hereunder; or (4) was or is independently developed by receiving
party or its Receiving Agents without using any such confidential information.
Notwithstanding the foregoing, the recipient and its Receiving Agents may: (i)
pursuant to its and their records retention policies and regulatory obligations,
have the right to retain copies of any confidential information provided to the
party or its Receiving Agents so long as it and they keep such confidential
information in accordance with the confidentiality and other provisions of this
Section 15; and (ii) retain any confidential information to the extent it is
“backed-up” on its or their electronic information management and communications
system or servers. Notwithstanding the retention of any confidential information
provided hereunder, any recipient and its Receiving Agents will continue to be
bound by their obligations of confidentiality and other obligations under this
Section 15. The terms of this Section 15 shall survive the termination of this
Agreement.
5.Attorney Fees. Except as otherwise provided in this Agreement, in a suit to
enforce this Agreement or any provision contained herein, the party prevailing
in such suit shall be entitled to recover, in addition to all other remedies or
damages allowed pursuant to this Agreement, reasonable legal expenses, attorney
and paralegal fees and court costs incurred in such suit and any appeal thereof.
This paragraph shall survive Closing or the early termination of this Agreement.
6.Notices. Any notice, request, tender, demand, delivery, approval or other
communication provided for, required or arising under this Agreement shall be in
writing and shall be deemed delivered: (a) if delivered in person, upon delivery
to an individual or to an officer of an entity; (b) if delivered via overnight
courier with instructions to deliver the next business day, one business day
after delivery to such overnight courier addressed to the other party or parties
at the address or addresses below or at such other address or addresses of which
such party may give notice in accordance with the provisions of this Section 17;
or (c) if by email, upon receipt of confirmation of the email transmittal,
transmitted to the other party or parties at the email address or addresses
provided below or such other email address or addresses of which such party may
give notice in accordance with the provisions of this Section 17. Any and all
such notices may be given on behalf of either party by its below named attorney.


Buyer:    Mesirow Realty Sale-Leaseback, Inc.
353 North Clark Street
Chicago IL 60654
Attn: Senior Managing Director
Email: dbarker@mesirowfinancial.com




With a copy to:    Grady Bell LLP
53 West Jackson Blvd., Suite 1250
Chicago IL 60604
Attn: Stephen Bell
Email: sbell@gradybell.com




Seller and     Bob Evans Farms, LLC
Lease Guarantor:    Bob Evans Farms, Inc.
8111 Smith’s Mill Road
New Albany, Ohio 43054
Attn: Chief Financial Officer
Email: Mark_Hood@BobEvans.Com
With a copy to:    Bob Evans Farms, LLC
8111 Smith’s Mill Road
New Albany, Ohio 43054



--------------------------------------------------------------------------------




Attn: General Counsel
Email: Colin_Daly@BobEvans.Com
and
Vorys Sater Seymour and Pease LLP
52 East Gay Street
Columbus, Ohio 43215
Attn:     Daniel J. Minor
Sheila Nolan Gartland
Email: djminor@vorys.com    Sngartland@vorys.com
7.Miscellaneous.
(a)Further Assurances. Buyer, Seller and Lease Guarantor shall in good faith
cooperate with each other in satisfying all conditions contained in this
Agreement, including, without limitation, executing or re-executing any and all
documents reasonably required to be executed by Seller as record owner of the
Locations to accomplish any verifications, approvals or determinations. Buyer,
Seller and Lease Guarantor agree that they will, at any time and from time to
time after Closing, upon request of the other party, do, execute, acknowledge
and deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acts, assignments, transfers, conveyances, and assurances as may be
reasonably required in order to more fully complete the terms of this Agreement
to the extent usual and customary for commercial real estate closings where the
applicable Location is located.
(b)Assignment. No party may assign this Agreement, in whole or in part, without
the prior written consent of the other parties, provided however, Buyer may
assign, without the consent of Seller (i) all of its rights and obligations
hereunder to one or two entities (each a “Landlord”) provided each such assignee
shall be 100% owned and controlled by Buyer or (ii) its rights and obligations
hereunder with respect to some or all of the Locations to one or more of the
entities that are a “Landlord” under the Other Purchase Agreement and, in the
case of (i) or (ii), such assignee or assignees execute an assumption agreement
reasonably acceptable to Seller under which such assignee or assignees assumes
all of Buyer’s obligations hereunder. Notwithstanding the foregoing, Buyer shall
not be released and will remain responsible for the performance of all of
Buyer’s and/or any permitted assignee’s obligations under this Agreement.
(c)Survival. The representations and warranties of the parties contained in this
Agreement shall survive the Closing and the transfer of title to the Property
for a period of twelve (12) months (the “Survival Period”).
(d)Successors and Assigns. All terms of this Agreement shall be binding upon,
and inure to the benefit of and be enforceable by the parties hereto and their
respective, successors and permitted assigns.
(e)Modifications. No modification, waiver, amendment, discharge or change of
this Agreement, except as otherwise provided herein, shall be valid unless the
same is in writing and signed by the party against which the enforcement of such
modification, waiver, amendment, discharge or change is sought. This Agreement
contains the entire agreement between the parties relating to the transactions
contemplated hereby, and all prior or contemporaneous agreements,
understandings, representations and statements, oral or written, including
without limitation, that certain letter of intent between Buyer and Seller dated
December 16, 2015, are merged herein. Without limiting the generality of the
foregoing, this Agreement alone fully and completely expresses the agreement
between the parties and it is specifically understood that no oral
representation is binding on Buyer, Seller or Lease Guarantor.
(f)Governing Law and Venue. This Agreement shall be construed and enforced in
accordance with the laws of the State of Ohio. Each party hereto consents to the
jurisdiction of any court of



--------------------------------------------------------------------------------




competent jurisdiction located in Franklin County, Ohio for any action arising
out of matters related to this Agreement. Each of the parties hereto waives the
right to commence an action in connection with this Agreement in any court
outside of said county.
(g)Interpretation. The principle that an agreement should be construed against
the party drafting the agreement shall not apply to this Agreement as both
parties hereto have contributed substantially in the negotiation and drafting of
this Agreement. The captions of this Agreement are inserted for convenience of
reference only and do not define, describe or limit the scope or the intent of
this Agreement of any term hereof. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender, shall include all
other genders. The singular shall include the plural and vice versa.
(h)Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable and the remaining provisions of this Agreement shall remain in
full force.
(i)Time of Essence. Time is of the essence of this Agreement. However, if the
final date of any time period under or provided by this Agreement falls on a day
that is not a business day, then, and in such event, the time of such period
shall be extended to the next business day.
(j)Waiver. Each of the parties hereto reserves the right to waive, in whole or
in part, any provision hereof which is for its benefit.
(k)Non-Recording. Neither this Agreement nor any memorandum or disclosure
thereof shall be recorded without the prior written consent of all parties to
this Agreement.
(l)Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when taken together and confirmed between the attorneys
identified herein, shall constitute but one and the same fully executed
instrument. Signatures on counterparts of this Agreement that are delivered via
fax, email or by other electronic means are authorized and shall be acknowledged
as if such signatures were an original execution.
(m)Schedules and Exhibits. The following schedule and exhibits attached hereto
are hereby expressly made a part of this Agreement:
(i)SCHEDULE 1 - Certain Unrecorded Third Party Leases
(ii)SCHEDULE 2 - Eminent Domain Matters
(iii)SCHEDULE 3 - List of Litigation
(iv)EXHIBIT A - List of Locations and Substitution Locations
(v)EXHIBIT B - Master Lease Agreement
(vi)EXHIBIT C - Organization and Authorization Certificate
(vii)EXHIBIT D - Lease Guaranty






[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
BUYER:
MESIROW REALTY SALE-LEASEBACK, INC., an Illinois corporation



By: /s/ Doug Barker
Name: Doug Barker
Title: Sr. Managing Director




[SELLER & LEASE GUARANTOR SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------




SELLER:














BOB EVANS FARMS, LLC,
an Ohio limited liability company




By: /s/ Mark E. Hood
     Mark E. Hood,
     Manager and Chief Financial Officer
 
 
LEASE GUARANTOR:


















BOB EVANS FARMS, INC.,
a Delaware corporation




By: /s/ Mark E. Hood
     Mark E. Hood,
     Chief Administrative Officer and Chief
     Financial Officer



[ESCROW AGENT SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------




Escrow Agent joins in the execution hereof solely for the purpose of evidencing
its agreement to hold, administer and disburse the Earnest Money Deposit
pursuant to the terms of the foregoing Agreement.
ESCROW AGENT:             FIDELITY NATIONAL TITLE






By: /s/ Sherry Phillips
Name: Sherry Phillips
Title: Commercial Escrow









